Citation Nr: 1009435	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  09-04 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for service-connected 
bipolar disorder, severe, with mood-congruent psychotic 
features, currently rated 70 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from June 1983 
to March 1988.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2008-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, that denied an increased rating for major 
depression. 


FINDINGS OF FACT

1.  The current Axis I diagnosis of bipolar II disorder, 
severe, with mood-congruent psychotic features, represents a 
progression of the prior diagnosis of major depressive 
disorder. 

2.  Bipolar II disorder has been manifested by total 
occupational and social impairment due to persistent suicidal 
ideation, racing thoughts, auditory hallucination, gross 
impairment in thought process, and mood-congruent psychotic 
features. 


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for bipolar 
II disorder, severe, with mood-congruent psychotic features, 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9432 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for service-connection, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

VA's duty to notify was satisfied by way of a letter sent to 
the claimant on in July 2005 that addresses all notice 
elements and was sent prior to the initial decision in this 
matter.  Although effective date matters are not addressed in 
that letter, an effective date for the increased rating 
granted below has not yet been assigned.  An additional 
letter was sent in May 2008 that addresses pertinent 
effective date matters.  

VA also has a duty to assist the claimant in developing of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA outpatient treatment reports.  A hearing was 
provided to the claimant.  The claimant was afforded a VA 
medical examination in March 2008.  Neither the claimant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  A VA medical examination report must also include 
a "full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10; Martinak v 
Nicholson, 21 Vet. App. 447, 454 (2007).

Additionally, if a Veteran or the record reasonably raises 
the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then 
a total rating based on individual unemployability (TDIU) as 
a result of that disability must be considered.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

The service-connected major depressive disorder has been 
rated 70 percent disabling for the entire appeal period under 
Diagnostic Code 9434.  Under the rating criteria for major 
depressive disorder (See General Rating Formula for Mental 
Disorders found at 38 C.F.R. § 4.130, Diagnostic Code 9434), 
a 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2009).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
issued important guidance in apply these psychiatric rating 
criteria.  The Court stated that the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating.  The Court stated that 
the analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme.  
Consistent with the foregoing, the Court also found it 
appropriate to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.

The claims file contains a letter, dated February 8, 2008, 
from the RO to the Veteran.  The letter notes that a claim 
for an increase was received on February 5, 2008.  While the 
Veteran's claim for an increase is not of record, the 
February 8, 2008, RO acknowledgement of the claim will 
suffice.  The RO obtained VA outpatient treatment reports and 
scheduled a mental disorders compensation examination.  

A November 2007 VA hospitalization report was received.  The 
report notes that the Veteran had been admitted following an 
overdose and suicide gesture.  The report notes that this is 
the Veteran's first psychiatric hospitalization.  The Axis I 
diagnoses, in order, were major depressive disorder with 
suicide attempt; and, dysthymic disorder.  The admission 
Global Assessment of Functioning (GAF) score was 35 
[according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 
(hereinafter: DSM-IV), a score of 21 to 30 is indicative of 
delusions or hallucinations or serious impairment in 
communications or judgment or inability to function in almost 
all areas.  See 38 C.F.R. § 4.125 (2009)].  The discharge GAF 
score was 55, based on the Veteran's denial of further 
thoughts of self-harm.  A GAF score of 51 to 60 is indicative 
of moderate symptoms (flat affect and circumstantial speech, 
occassional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts 
with peers or co-workers).  Id.

A March 2008 VA mental disorders compensation examination 
report contains a new diagnosis of bipolar II disorder, 
severe, with mood-congruent psychotic features.  No other 
Axis I diagnosis was offered.  Thus, the diagnosis of the 
service-connected mental disorder has changed.  

38 C.F.R. § 4.125(b) states that if the diagnosis of a mental 
disorder is changed, the rating agency shall determine 
whether the new diagnosis represents progression of the prior 
diagnosis, correction of an error in the prior diagnosis, or 
development of a new and separate condition.  The 
psychiatrist answered this question by reporting that the new 
diagnosis is a later development or new phase of the same 
diagnosis.  Thus, bipolar II disorder represents a 
progression of the prior diagnosis of major depressive 
disorder.  For this reason, it is appropriate to 
recharacterize the service-connected psychiatric disability 
as bipolar II disorder, severe, with mood-congruent psychotic 
features. 

With respect to the severity of bipolar II disorder, the 
March 2008 VA compensation examination report notes continued 
suicidal ideation, episodes of racing thoughts and auditory 
hallucination, and social isolation.  The psychiatrist felt 
that psychiatric symptoms alone would not preclude 
employment, but depression would have a moderately severe 
effect on productivity.  A GAF score of 50 was assigned.  GAF 
scores of 41 through 50 or lower are indicative of serious 
symptoms, or serious difficulty in social, occupational, or 
school functioning, i.e., no friends, unable to keep a job.  
See DSM-IV(r).  

Other reports received during the appeal period include a 
November 2007 VA outpatient treatment report notes that the 
Veteran has a diagnosis of severe and persistent mental 
illness that includes schizophrenia, bipolar disorder, or 
major affective disorder.  

A March 2008 report contains a GAF score of 60; however, it 
also notes three suicide attempts in the recent 5 years.  In 
November 2009, the Veteran was seen and medicated for panic 
attacks.

Social Security Administration (SSA) records reflect that the 
Veteran has been disabled from working since April 2003.  An 
SSA decision reflects that the primary diagnosis is disorders 
of the back, while the secondary diagnosis is affective 
(mood) disorders.  An attached December 2004 SSA report 
reflects, "To summarize briefly, I found you disabled on 
April 17, 2003, because of depression, DeQuervain's syndrome, 
and residual of rotator cuff surgeries so severe that you are 
unable to perform any work...".  

In May 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge that his 
mental disorder makes him unstable.  He testified that he had 
not worked since 2003 because of depression.  He recalled 5 
suicide attempts and that he receives SSA disability 
benefits.  

The question for Board resolution is whether the 
manifestations of bipolar II disorder, severe, with mood-
congruent psychotic features, more nearly approximates the 
100 percent schedular criteria.  There is ample evidence of 
total occupational and social impairment due solely to 
bipolar II disorder.  The favorable evidence is discussed 
below.  

Persistent suicidal ideation is clearly shown.  Persistent 
suicidal ideation is significant because a stated criterion 
for a 100 percent rating is persistent danger of hurting self 
or others.  Persistent suicidal ideation fulfills this 
criterion.  

Persistent delusion is shown.  Episodes of racing thoughts 
and auditory hallucination are mentioned in the March 2008 VA 
compensation examination report.  This fulfills the criterion 
of persistent delusion.  

Gross impairment in thought process is also shown.  This is 
demonstrated by the need for psychiatric hospitalization 
during the appeal period.  The lowest GAF score of 35 
connotes gross impairment in thought process and inability to 
function in almost all areas.  

Finally, the recent diagnosis of bipolar disorder, severe, 
with mood-congruent psychotic features, in itself connotes 
total occupational impairment.  Although the examiner noted 
that the mental disorder in itself would not preclude 
employment, the examiner assigned a GAF score of 50, which in 
itself connotes inability to keep a job.  

From the above-discussed facts, it is evident that during the 
appeal period, bipolar II disorder has been manifested by 
total occupational and social impairment due to persistent 
suicidal ideation, racing thoughts, auditory hallucination, 
gross impairment in thought process, and mood-congruent 
psychotic features.  Comparing these manifestations with the 
criteria of the rating schedule, the Board finds that it is 
at least as likely as not that the criteria for a 100 percent 
schedular rating are more nearly approximated.  

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of staged ratings is therefore 
unnecessary.  Hart, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is at least in 
relative equipoise.  The benefit of the doubt doctrine will 
therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  A 100 percent schedular rating will 
therefore be granted.

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Additionally, if the claimant or the record reasonably raises 
the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then 
part and parcel to that claim for an increased rating is 
whether a total rating based on individual unemployability 
(TDIU) as a result of that disability is warranted.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

In this case, TDIU has been granted for what appears to be 
the entire appeal period.  Because a 100 percent schedular 
rating is granted herein, there appears to be no remaining 
benefit to consider.  Therefore, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 
9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 


ORDER

A 100 percent schedular rating for bipolar disorder, severe, 
with mood-congruent psychotic features, is granted, subject 
to the laws and regulations governing payment of monetary 
benefits. 



____________________________________________
F JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


